 



Exhibit 10.2
Execution Version
Fourth Amendment and Consent
          This Fourth Amendment and Consent, dated as of March 31, 2008 (this
“Amendment”), to that certain Credit Agreement, dated as of October 26, 2005,
among, Alpha NR Holding, Inc., a Delaware corporation (“Holdings”), Alpha
Natural Resources, LLC, a Delaware limited liability company (the “Borrower”),
the Lenders and Issuing Banks party thereto from time to time, and Citicorp
North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders and Issuing
Banks, as amended by that certain amendment and consent, dated as of
December 22, 2006 (the “First Amendment”), among Holdings, the Borrower and the
Administrative Agent, as further amended by that certain second amendment and
consent, dated as of June 28, 2007 (the “Second Amendment”), among Holdings, the
Borrower and the Administrative Agent, as further amended by that certain third
amendment and joinder agreement, dated as of March 28, 2008 (the “Third
Amendment”), among ALPHA NATURAL RESOURCES, INC., a Delaware corporation and the
successor by merger to Holdings (“ANR”), the Borrower, the Administrative Agent
and the New Revolving Facility Lenders party thereto (as so amended and as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ANR, the Borrower and the Administrative
Agent (this “Amendment”). Capitalized terms used herein but not defined herein
are used as defined in the Credit Agreement
Witnesseth:
          Whereas, the Borrower and Holdings requested that the Administrative
Agent and the Required Lenders execute and deliver the Second Amendment for the
purpose of, among other things, permitting the merger of Holdings with and into
ANR and the assumption by ANR of all of Holdings’ rights and obligations under
the Credit Agreement (the “Merger”);
          Whereas, to permit ANR to be released from certain restrictions under
the Credit Agreement in connection with the conduct of its business as a public
holding company of the Borrower, the Borrower and ANR have requested that the
Lenders and the Administrative Agent consent to amend certain terms and
provisions of the Credit Agreement;
          Whereas, the Lenders signatory to an acknowledgment and consent to
amendment (an “Acknowledgment and Consent to Amendment”) and the Administrative
Agent have agreed to consent to such amendment on the terms and subject to the
conditions herein provided.
          Now, Therefore, in consideration of the foregoing, the mutual
covenants and obligations herein set forth and other good and valuable
consideration, the adequacy and receipt of which is hereby acknowledged, and in
reliance upon the representations, warranties and covenants herein contained,
the parties hereto, intending to be legally bound, hereby agree as follows:
     Section 1. Amendment.

 



--------------------------------------------------------------------------------



 



     (a) As of the Effective Date (as defined below), the Administrative Agent,
Borrower, ANR, and each Lender signatory to an Acknowledgment and Consent to
Amendment hereby agree that the Credit Agreement shall be amended in its
entirety to read as set forth in Exhibit B hereto.
     Section 2. Conditions Precedent. This Amendment shall become effective as
of the date (the “Effective Date”) on which each of the following conditions
precedent shall have been satisfied or duly waived:
     (a) Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
          (i) this Amendment, duly executed by each of the Borrower and ANR, on
behalf of itself and each other Loan Party, and the Administrative Agent;
          (ii) an Acknowledgment and Consent to Amendment, in the form set forth
hereto as Exhibit A, duly executed by each of the Required Lenders; and
          (iv) such additional documentation as the Administrative Agent may
reasonably require; and
     (b) Amendment Fee. The Borrower shall have paid to the Administrative
Agent, for the ratable benefit of each Lender that has delivered to the
Administrative Agent or its counsel prior to 5:00 pm (New York time) on
March 31, 2008 an executed Acknowledgement and Consent in the form of Exhibit A
hereto, a fee of 0.15% of the aggregate principal amount of such consenting
Lender’s outstanding Loans and/or Commitments, as applicable; and
     (c) Payment of Costs and Expenses. The Administrative Agent and the Lenders
shall have received payment of all fees, costs and expenses, including, without
limitation, all costs and expenses of the Administrative Agent and the Lenders
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent) in connection with this Amendment, the
Credit Agreement and each other Loan Document, as required by Section 5 hereof.
     (d) Representations and Warranties. Each of the representations and
warranties contained in Section 3 below shall be true and correct.
     Section 3. Representations and Warranties. Each of ANR and the Borrower, on
behalf of itself and each Loan Party, hereby represents and warrants to the
Administrative Agent and each Lender, with respect to all Loan Parties, as
follows:
     (a) After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date;
     (b) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment, this Amendment has been
duly executed and delivered by each Loan Party, and this Amendment is the legal,
valid and binding obligation of each Loan Party, enforceable against it in
accordance with its terms, except as enforceability may

2



--------------------------------------------------------------------------------



 



be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles; and
     (c) At the time of and immediately after giving effect to this Amendment,
no Default or Event of Default has occurred and is continuing.
     Section 4. Costs and Expenses. The Borrower agrees to reimburse the Agents
for their costs and expenses in connection with this Amendment (and any other
Loan Documents delivered in connection herewith) as provided in Section 9.05(a)
of the Credit Agreement.
     Section 5. Reference to and Effect on the Loan Documents.
     (a) As of the Effective Date, each reference in the Credit Agreement and
the other Loan Documents to “this Agreement,” “hereunder,” “hereof,” “herein,”
or words of like import, and each reference in the other Loan Documents to the
Credit Agreement (including, without limitation, by means of words like
“thereunder”, “thereof” and words of like import), shall mean and be a reference
to the Credit Agreement as amended and as waived hereby with respect to the
certain requirements outlined above, and this Amendment and the Credit Agreement
shall be read together and construed as a single instrument.
     (b) Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent, any Lender or any Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver or amendment of any other
provision of the Credit Agreement or any Loan Document (as amended hereby)
except as and to the extent expressly set forth herein.
     (d) Each of ANR, the Borrower and (by its acknowledgement hereof as set
forth on the signature pages hereto) each other Loan Party, hereby confirms that
the guaranties, security interests and liens granted pursuant to the Loan
Documents continue to guarantee and secure the Obligations as set forth in the
Loan Documents and that such guaranties, security interests and liens remain in
full force and effect.
     Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agents of an executed counterpart
of this Amendment.
     Section 7. Governing Law. This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
     Section 8. Loan Document and Integration. This Amendment is a Loan
Document, and together with the other Loan Documents, incorporates all
negotiations of the parties hereto with

3



--------------------------------------------------------------------------------



 



respect to the subject matter hereof and is the final expression and agreement
of the parties hereto with respect to the subject matter hereof.
     Section 9. Headings. Section headings contained in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.
     Section 10. Waiver of Jury Trial. Each Of The Parties Hereto Irrevocably
Waives Trial By Jury In Any Action Or Proceeding With Respect To This Amendment
Or Any Other Loan Document.
[Signature Pages Follow]

4



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
executed by their respective officers and members thereunto duly authorized, as
of the date indicated above.

            Alpha Natural Resources, Inc.
   as successor by merger to Holdings
      By:           Name:   Vaughn Groves        Title:   Vice President       
Alpha Natural Resources, LLC
   as Borrower
      By:           Name:   Vaughn Groves        Title:   Vice President       
Citicorp North America, Inc.,
   as Administrative Agent
      By:           Name:           Title:        

[Signature Page — Fourth Amendment and Consent to Credit Agreement]

 



--------------------------------------------------------------------------------



 



     For the purposes of Section 5(d) hereof, each other Loan Party set forth
below hereby consents to this Amendment and confirms that all guaranties,
security interest and Liens granted by it, and all its other obligations,
pursuant to the Loan Documents (as amended hereby) remain in full force and
effect.

            ALPHA COAL SALES CO., LLC
     (a/k/a Metcoal Sales; a/k/a Spectrum Laboratories)
ALPHA NATURAL RESOURCES CAPITAL CORP.
ALPHA TERMINAL COMPANY, LLC
ESPERANZA COAL CO., LLC
DICKENSON-RUSSELL COAL COMPANY, LLC
DICKENSON-RUSSELL LAND AND RESERVES, LLC
MAXXIM REBUILD CO., LLC
MAXXUM CARBON RESOURCES, LLC
AMFIRE, LLC
AMFIRE HOLDINGS, INC.
ALPHA NATURAL RESOURCES SERVICES, LLC
MAXXIM SHARED SERVICES, LLC
AMFIRE WV, L.P.
BROOKS RUN MINING COMPANY, LLC
COBRA NATURAL RESOURCES, LLC
KINGWOOD MINING COMPANY, LLC
AMFIRE MINING COMPANY, LLC
ENTERPRISE MINING COMPANY, LLC
ENTERPRISE LAND AND RESERVES, INC.
RIVERSIDE ENERGY COMPANY, LLC
SOLOMONS MINING COMPANY
BLACK DOG COAL CORP.
PARAMONT COAL COMPANY VIRGINIA, LLC
MCDOWELL-WYOMING COAL COMPANY, LLC
      By:           Name:   Vaughn Groves        Title:   Vice President     

[Signature Page — Fourth Amendment and Consent to Credit Agreement]

 



--------------------------------------------------------------------------------



 



     For the purposes of Section 5(d) hereof, each other Loan Party set forth
below hereby consents to this Amendment and confirms that all guaranties,
security interest and Liens granted by it, and all its other obligations,
pursuant to the Loan Documents (as amended hereby) remain in full force and
effect.

            HERNDON PROCESSING COMPANY, LLC
KEPLER PROCESSING COMPANY, LLC
LITWAR PROCESSING COMPANY, LLC
PREMIUM ENERGY, LLC
BUCHANAN ENERGY COMPANY, LLC
CALLAWAY NATURAL RESOURCES, INC.
CALLAWAY LAND AND RESERVES, LLC
NICEWONDER CONTRACTING, INC.
TWIN STAR MINING, INC.
VIRGINIA ENERGY COMPANY, LLC
(a/k/a Alpha Virginia Energy Company, LLC)
PALLADIAN HOLDINGS, LLC
PALLADIAN LIME, LLC
WHITE FLAME ENERGY, INC.
POWERS SHOP, LLC
      By:           Name:   Vaughn Groves        Title:   Vice President       
ALPHA LAND AND RESERVES, LLC
      By:           Name:   Vaughn Groves        Title:   President and Manager 
   

[Signature Page — Fourth Amendment and Consent to Credit Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A

 



--------------------------------------------------------------------------------



 



Acknowledgement And Consent to Amendment

To:    Citicorp North America, Inc., as Administrative Agent
388 Greenwich Street
New York, New York 10013
      Attention: Mason McGurrin

            Re: Alpha Natural Resources, LLC
          Reference is made to Credit Agreement, dated as of October 26, 2005
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Alpha NR Holding, Inc., a Delaware
corporation (“Holdings.”), Alpha Natural Resources, LLC, a Delaware limited
liability company (the “Borrower”), Lenders and Issuing Banks party thereto from
time to time, and Citicorp North America, Inc., as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent for the Lenders
and Issuing Banks. Capitalized terms used herein but not defined herein are used
as defined in the Credit Agreement as amended.
          Alpha Natural Resources, Inc., a Delaware corporation and the
successor by merger to Holdings and the Borrower have requested that the Lenders
consent to an amendment to the Credit Agreement on the terms described in the
Fourth Amendment and Consent (the “Amendment”), the form of which is attached
hereto.
          Pursuant to Section 9.08 of the Credit Agreement, the undersigned
Lender hereby consents to the terms of the Amendment and authorizes the
Administrative Agent to execute and deliver the Amendment on its behalf.

            Very truly yours,
            [Name of Lender]                    By:           Name:          
Title:        

Dated as of                     , 2008
[Acknowledgment to Fourth Amendment and Consent to Credit Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit B

 